Citation Nr: 0421290	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02 15 217A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for major 
depression, currently rated as 50 percent disabling. 

2.  Entitlement to service connection for a psychiatric 
disorder as a result of lung surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on verified active duty from July 1967 to 
June 1974, and the record indicates additional periods of 
reserve duty.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied service 
connection for several disabilities, including a psychiatric 
disorder.  The veteran filed an appeal of that decision to 
the Board, which remanded the case for additional development 
in August 1992.  The case was again remanded by the Board for 
additional development, to include with respect to the issue 
of service connection for a psychiatric disorder, in May 
1996.  Following the completion of the requested development, 
the RO continued the denial of service connection for several 
disabilities (see October 10, 2001, supplemental statement of 
the case), and granted service connection for major 
depression and degenerative disc disease in an October 2001 
rating decision.  After the veteran was notified of that 
decision, she, by letter dated October 17, 2001, expressed 
satisfaction with the service-connected ratings assigned by 
the RO, and expressed a desire to withdraw her appeal.  
Accordingly, the RO closed the appeal. 

Thereafter, in a statement dated in March 2002, the veteran 
expressed disagreement with the rating assigned for her 
service-connected major depression, and contended that she 
had suffered from "psychological effects" related to lung 
surgery.  She did not express specific disagreement therein 
with respect to any other issue previously on appeal, and 
neither she nor her representative has submitted argument 
thereafter with respect to any issue other than those listed 
herein.  As a result, the issues on appeal are those listed 
on the first page of the present decision.  In this regard, 
as the veteran expressed disagreement with the initial rating 
assigned for major depression, the issue has been listed on 
the first page, and the principles enumerated in Fenderson v. 
West, 12 Vet. App. 119 (1999) with respect to "staged 
ratings" are for application with respect to this claim. 

As for the second issue listed on page one, the Board has 
construed the veteran's August 29, 2003, statement as a 
timely Notice of Disagreement (NOD) with respect to the issue 
of entitlement to service connection for lung surgery, denied 
by the RO in an October 2002 rating decision.  The veteran 
has not been issued a Statement of the Case (SOC) addressing 
this issue.  The United States Court of Appeals for Veterans 
Claims has stated that when an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required for a completion of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  It appears that, although she is 
already service connected for a psychiatric disorder, the 
veteran seeks additional service connection for her alleged 
psychological sequelae following pulmonary surgery.  Thus, 
the issue of entitlement to service connection for a 
psychiatric disorder as a result of lung surgery must be 
remanded to the RO for the issuance of an SOC.  The Board 
notes that the RO has treated this claim as distinct from the 
previously denied claim for service connection for a lung 
disorder, and the Board will address this issue in the same 
manner.

REMAND

In his July 2004 presentation to the Board, the veteran's 
representative contended that, because the veteran had not 
been afforded a VA psychiatric examination since June 2001, 
the case should be remanded to the RO to provide the veteran 
with another VA psychiatric examination.  Review of the 
record confirms that the last VA psychiatric examination was 
conducted in June 2001, and the record otherwise does not 
contain sufficient clinical findings to accurately determine 
the proper rating to be assigned for the veteran's service-
connected psychiatric disorder.  Therefore, the Board 
concludes that another VA psychiatric examination is 
necessary in this case in order to comply with the duty-to-
assist provisions of the Veterans Claims Assistance Act 
(hereinafter VCAA).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part. 

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and all 
subsequent interpretive authority are 
satisfied, to include 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

2.  The RO should provide the veteran a 
statement of the case and conduct any 
appropriate development on the issue of 
entitlement to service connection for a 
psychiatric disorder as a result of lung 
surgery.  The veteran should be provided all 
appropriate laws and regulations pertinent 
to this issue, and apprised of her appellate 
rights and responsibilities regarding 
perfecting an appeal.  This issue should 
only be returned to the Board only following 
the timely submission of a Substantive 
Appeal.   

3.  The veteran should be provided a VA 
psychiatric examination to assess the 
impairment resulting from her  service-
connected psychiatric disorder.  The claims 
file is to be made available to the examiner 
for review in conjunction with the 
examination. 

a.  The examiner should state whether the 
veteran's service-connected psychiatric 
disorder results in occupational and 
social impairment with reduced 
reliability and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships.

b.  The examiner should also state 
whether the service-connected psychiatric 
disorder results in occupational and 
social impairment with deficiencies in 
most areas, such as work, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or an inability to establish and maintain 
effective relationships.   

c.  Also for consideration is whether the 
veteran's service-connected psychiatric 
disorder results in total occupational 
and social impairment due to such 
symptoms as gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

4.  Following the completion to the extent 
possible of the development requsted above, 
if the claim for an increased initial rating 
for major depression does not result in a 
full grant of all benefits sought, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) addressing this claim that 
includes a summary of the evidence and 
discussion of all pertinent regulations, 
including the evidence obtained as a result 
of the development requested above and the 
VCAA.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

